DETAILED ACTION

Status of Claims
This Office Action is in reply to the amendments/remarks filed 01 February 2021.
Claims 1, 11-12 and 17 have been amended.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine and article of manufacture (i.e. method, system, computer program product).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of 
Claims 1, 12 and 17 recite in part obtaining, a profile of a first user…the profile of the first user being accessible to the users of the service, the profile of the first user comprising a first content and a second content, wherein the second content is configured to be displayed to a second user instead of the first content; determining, a familiarity degree between the first user and the second user based on interaction history between the first user and the second user; generating, a third content based on the first content, the second content, and the familiarity degree, displaying, the third content to the second user.
The limitations as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. Other than reciting “by one or more processors” and a “server”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining” in the context of the claims encompasses a user mentally calculating how familiar a first user and a second user are. Similarly, the generating limitation in the context of the claims encompasses the user writing down and presenting a new content for the second user after looking at other content of the first user and the familiarities between the first user and the second user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements including one or more processors, a server, device, a computer-readable memory comprising instructions, a computer readable storage medium having program instructions embodied therewith to cause the processor to perform the process. However, these elements do not integrate the judicial exception into a practical application because the computing components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, determining, storing, generating and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Using a computer system for obtaining, determining, generating and displaying data have been found by the courts to be well-understood, routine, conventional activities [See buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network); Bancorp Services v. Sun Life, (Fed. Cir. 2012): "The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations”; Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015): Storing and retrieving information in memory; OIP Techs Presenting offers and gathering statistics]. Further, the claims do not include specific limitations adding unconventional steps that confine the claim to a particular useful application. Nor do they include limitations beyond generally linking the use of the abstract idea to a particular technological environment.
Viewing the limitations in combination also fails to amount to significantly more than the abstract idea. The claimed invention seeks to generate new content based on previous content and degree of familiarity between users. The claims’ invocation of computers does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a non-conventional and non-generic arrangement of known, conventional pieces, but merely call for performance of the claimed data collection and analysis functions on a set of generic computer components. As recited in the claims and from the Applicant’s specification, the limitations require no improved computer resources but merely already available computers, with their already available basic functions, to use as tools in executing the claimed process (see at least Specification at [0034], P[0091]). Thus, whether viewed individually or in combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.
Dependent claims 2-11, 13-16 and 18-20 do not add “significantly more” to the abstract idea because the additional limitations of the dependent claims merely recite more complexities descriptive of the abstract idea (as identified above) in further definition of determining the familiarity degree, generating the third content and displaying the third content. The additional elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 1, 12 and 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2017/0104759 A1) in view of Vasudevan et al (US 2014/0074923 A1).
Claims 1, 12 and 17: Li discloses a method, a system for displaying a profile of a user to another user comprising: one or more processors; a computer-readable memory coupled to the one or more processors, the computer-readable memory comprising instructions, a computer program product, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform actions of (see P[0048]: The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention):
obtaining, by one or more processors, a profile of a first user from a server, the server providing a service to a plurality of users, the users of the service including a second user, the profile of the first user being accessible to the users of the service, the profile of the first user comprising a first content and a second content, wherein the second content is configured to be displayed to the second user instead of the first content (see P0020]: social network data of the first user, which is retrieved from a social network application, or from a repository or database, such as social network data 310 in FIG. 3. The social network data may include personal metadata of the first user, social activity data, such as the first user commenting on other users shared information, or the first user sharing information with the social network. P[0033]: a level of the personal data may indicate a degree of confidentiality of the personal data. For example, the personal data may be graded into four levels, i.e., private data, identity data, activity data and public data. The private data may comprise age, salary, finance account, etc. The identity data may comprise, for example, name, phone numbers, address, etc. The activity data may include posted blogs, having a dinner at a certain restaurant yesterday, etc. And the public data may comprise, e.g., nickname, gender, and IP address. Other levels may also be pre-defined. P[0035]: whether the user 2 qualifies to access the personal data of the user 1, based on the relationship grade 360 between the user 1 and the user 2. P[0040]: Upon the change of the relationship grade, Jack is permitted to access level 1 personal data of Rose, such as Rose's phone number and email address); 
determining, by one or more processors, a familiarity degree between the first user and the second user based on interaction history between the first user and the second user, wherein the interaction history is stored on the server (see P[0020]: social network data of the first user retrieved from a social network application, or from a repository or database, such as social network data 310 in FIG. 3. The social network data may include social activity data, such as the first user commenting on other users shared information, P[0040]: determine familiarity degree between user 1 and user 2 based on interaction history);
 Li does not expressly disclose the following limitations but Vasudevan in the same field of endeavor teaches generating, by one or more processors, a third content based on the first content, the second content, and the familiarity degree; and displaying, by one or more processors, the third content on a device of the second user to the second user (see Fig. 3, P[0014]: the disclosure factor controls a degree or type of obfuscation applied to the shared content, whereby content can be obfuscated by, for example, modifying a content element to obfuscate information potentially conveyed by the original content element (e.g., reducing a resolution of an image to be transmitted, removing user names or other identifiers from text messages, replacing certain terms in text messages with other terms, or removing certain terms altogether). By relying on an encounter history of the device with the other devices in the ad-hoc group, the device can develop a reasonably accurate estimate of the familiarity of the user with the other users in the ad-hoc group and therefore can filter content. Examiner equates modifying content element as generating a third content).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Li’s data protection and sharing, generating, a third content based on the first content, the second content, and the familiarity degree; and displaying the third content to the second user as taught by Vasudevan “so as to reduce the risk of disclosure of personal information to unintended recipients” (Vasudevan, P[0015]).
Claims 2, 13 and 18: The combination of Li and Vasudevan discloses the claimed invention as applied to claims 1, 12 and 17 above. Li further discloses determining relationship grade based on frequency of interactions during a period of time (see P[0040-0042]). Li does not expressly disclose obtaining, by one or more processors, one or more counts of interactions of one or more types in one or more periods between the first user and the second user based on the interaction history; and determining, by one or more processors, the familiarity degree based on the one or more counts but Vasudevan teaches obtaining, by one or more processors, one or more counts of interactions of one or more types in one or more periods between the first user and the second user based on the interaction history; and determining, by one or more processors, the familiarity degree based on the one or more counts (see P[0019-0021]: determines user familiarity with other users based on encounter history and encounter type. Table 1: encounter history includes Number of previous encounters in with the other mobile device last year, last month, last week, last 24 hours, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Li as modified by Vasudevan, determining the familiarity degree based on the one or more counts of interactions of one or more types in one or more periods between the first user and the second user based on the interaction history as taught by Vasudevan so that one or more of the mobile devices are configured dynamically and adaptively self-regulate the type and fidelity of content they disclose to other devices in the ad-hoc group based on a measure of the social cohesion of the corresponding user with the other users in the ad-hoc group (Vasudevan, P[0018]).
Claim 3: The combination of Li and Vasudevan discloses the claimed invention as applied to claim 2 above. Vasudevan further teaches wherein the determining the familiarity degree based on the one or more counts further comprises: assigning, by one or more processors, weights to the one or more counts based on the types or the one or more periods (see at least P[0021]: weight certain encounters more heavily in the familiarity assessment); and  determining, by one or more processors, a score based on the one or more counts and the weights assigned to the one or more counts to represent the familiarity degree (see P[0055]: if two devices in the service network graph Gkj are not connected by an edge, then it is assumed that the devices are not familiar or otherwise do not trust each other and that they have never exchanged services with each other… where Wkm is the weight of edge ekm if it exists (as calculated by equation (3)). If eki is not in E, then the obfuscation level used is the highest, and thus an "implicit" weight of 1 is assumed).  
Claims 4, 14 and 19: The combination of Li and Vasudevan discloses the claimed invention as applied to claims 1, 12 and 17 above. Li further teaches calculating, by one or more processors, a transition period based on the familiarity degree, and wherein the displaying the third content to the second user comprises displaying, by one or more processors, the third content to the second user during the transition period (see P[0041]: After several more months, Jack and Rose become close friends with each other and their interactions are much more frequent on the social network. Some key words are captured from their activities by the activity and semantic analysis service 330. Their relationship becomes more intimate, as determined based on social activities and thus the relationship grade promotes to "close friends". Correspondingly, Jack is permitted to access more personal data of Rose, such as age, favorite food, friends, etc.).
Claim 5:  The combination of Li and Vasudevan discloses the claimed invention as applied to claim 4 above. Li further teaches in response to detecting an action from the second user during the transition period, displaying, by one or more processors, the second content to the second user, wherein the action indicates the second user acknowledging the second content (see P[0040]: commenting on the other's updates on the social network).  
Claim 6: The combination of Li and Vasudevan discloses the claimed invention as applied to claim 4 above. Li further teaches updating, by one or more processors, the familiarity degree based on interactions between the first user and the second user during the transition period; and in response to the updated familiarity degree being larger than a preset threshold, displaying, by one or more processors, the second content to the second user (see P[0041]: After several more months, Jack and Rose become close friends with each other and their interactions are much more frequent on the social network. Some key words are captured from their activities by the activity and semantic analysis service 330. Their relationship becomes more intimate, as determined based on social activities and thus the relationship grade promotes to "close friends". Correspondingly, Jack is permitted to access more personal data of Rose, such as age, favorite food, friends, etc.).  
Claims 7, 15 and 20: The combination of Li and Vasudevan discloses the claimed invention as applied to claims 1, 12 and 17 above. Vasudevan further teaches wherein the generating the third content comprises: determining, by one or more processors, a first area and a second area in the third content based on the familiarity degree; and mapping, by one or more processors, the first content and the second content respectively to the first area and the second area in the third content (see P[0039]: For example, the disclosure filter agent 224 may provide multiple levels of obfuscation, whereby the particular level of obfuscation applied to the shared content depends on the magnitude of the disclosure factor 120. Obfuscation techniques applied at a particular level can include, for example, preventing certain content elements from being shared (e.g., preventing the sharing of images with human faces while permitting other types of images to be shared or removing user-identifying metadata from shared content), reducing the fidelity of the content or certain content elements (e.g., reducing the resolution of images to be shared), replacing certain content elements with less-specific content elements or otherwise modifying content to remove information (e.g., replacing certain terms or user-identifying information in a text message with more generic terms or editing an image to eliminate text originally depicted in the image).
Claims 8 and 16: The combination of Li and Vasudevan discloses the claimed invention as applied to claims 1 and 12 above. Vasudevan further teaches  P201707059US01calculating, by one or more processors, a transition period based on the familiarity degree, and wherein the generating the third content comprises: determining, by one or more processors, a time amount passed since the second content being configured; determining, by one or more processors, a first area and a second area in the third content based on the time amount and the transition period; and mapping, by one or more processors, the first content and the second content respectively to the first area and the second area in the third content (See P[0012]: the time elapsed since the last encounter, and other context of the past encounters. P[0049]).
Claim 9: The combination of Li and Vasudevan discloses the claimed invention as applied to claims 8 above. Vasudevan further teaches wherein sizes or formats of the first area and the second area are determined based on the time amount and the transition period (see P[0039]: For example, the disclosure filter agent 224 may provide multiple levels of obfuscation, whereby the particular level of obfuscation applied to the shared content depends on the magnitude of the disclosure factor 120. Obfuscation techniques applied at a particular level can include, for example, preventing certain content elements from being shared (e.g., preventing the sharing of images with human faces while permitting other types of images to be shared or removing user-identifying metadata from shared content), reducing the fidelity of the content or certain content elements (e.g., reducing the resolution of images to be shared), replacing certain content elements with less-specific content elements or otherwise modifying content to remove information (e.g., replacing certain terms or user-identifying information in a text message with more generic terms or editing an image to eliminate text originally depicted in the image).
Claim 10: The combination of Li and Vasudevan discloses the claimed invention as applied to claim 1 above. Li further discloses wherein the first content and the second content respectively comprise at least one of the following: user names, nick names, avatars, and signatures (see at least P[0033]: names, nick name).  
Claim 11: The combination of Li and Vasudevan discloses the claimed invention as applied to claim 1 above. Vasudevan further teaches wherein the displaying the third content to the second user comprises: sending, by the server, the third content to the device of the second user (see at least P[0050]: As the revised vulnerability factor 114 reflects an increased level of familiarity, the recalculated disclosure factor 120 correspondingly will reflect an application of a lower degree of obfuscation in shared content, such as by permitting user-identifying tags to be transmitted with text messages).

Response to Arguments
Applicant's arguments filed 01 February 2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that the independent claims do not recite as a whole a method of organizing human activity, Examiner asserts that although the claim may not belong in the certain methods of organizing human activity the claims do belong in the mental process grouping of abstract ideas. The examiner maintains that as drafted the claim limitations encompasses a user mentally calculating how familiar a first user and a second user are. Similarly, the generating limitation in the context of the claims encompasses the user writing down and presenting a new content for the second user after looking at other content of the first user and the familiarities between the first user and the second user. Furthermore, other than stating that the “independent claims recite more than merely data collection and analysis in that "generating . . . a third content based on ... the familiarity degree" and "displaying . . . the third content on a device of the second user" is recited,” the Applicant fails to provide adequate reasons and support as to why the claims do not do not recite a mental process and how the claims integrate the exception into a practical application.
Applicant argues that “the independent claims are amended to recite "a first content and a second content of a profile of a first user." The independent claims do not recite that the first content and second content are graded into levels, wherein "whether the user 2 qualifies to access the personal data of the user 1" is based on the Li relationship grade. Instead, the claims are amended to recite "the profile of the first user being accessible to the users of the service." Accordingly the first content and second content are "accessible to the users of the service" irrespective of the Li "relationship grade." It is respectfully submitted that the claimed "a first content and a second content of a profile of a first user" is different from the Li "personal data" that "may be graded into four levels." However, the Examiner disagrees with the Applicant. Li discloses the ability of providing access to content items. Li’s teaching of providing access to content items of the user’s profile based on the relationship grade does not disqualify Li from disclosing the profile of the first user being accessible to the users of the service.
Applicant argues that Li does not teach or suggest "calculating" a time period or that "a transition period" is "based on the familiarity degree.” However, the Examiner respectfully disagrees. Li teaches evaluating relationship grade based on interactions between users during a specific period of time (see paragraph [0038-0042]: In an embodiment, their relationship can be re-estimated if they did not make interactions on the social network for a specific period of time). Hence Li teaches the claimed features.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tai (US 20150058419 A1) discloses information disclosure control based on relationship strength. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629